EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Carlos Tellez-Rodriguez on March 2, 2022.

The application has been amended as follows: 
In claim 1, on line 17 (step “(c)”), the term “tape” after “composition” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Wykowski (USPN 4,798,761), discloses a curable epoxy resin adhesive composition for use in bonding or repair of composite articles such as by adhering a precured composite patch to the damaged area(s) of a composite article which may be wet at the time of bonding, wherein the epoxy resin adhesive composition comprising a mixture of (A) an epoxy resin composition consisting essentially of (1) at least one epoxy resin which has an average of not more than 2 vicinal epoxy groups per molecule, such as a bisphenol A-based epoxy resin; (2) at least one epoxy resin which has an average of more than 2 vicinal epoxy groups per molecule, such as a polydiglycidyl ether of an adduct of dicyclopentadiene or higher oligomers of cyclopentadiene; and (3) at least one rubber or elastomer, such as grafted rubber particles having a rubbery core and a grafted polymer shell, particularly a core of crosslinked butadiene and a (meth)acrylate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 2, 2022